EXHIBIT 10.1

 

 

LOGO [g723507dsp16.jpg]

 

 

Xerox Corporation

201 Merritt 7

  Norwalk, CT 06851-1056

March 15, 2019

Darwin Deason

5956 Sherry Ln, Suite 800

Dallas, TX 75225

Dear Mr. Deason:

In connection with the proposed holding company reorganization (the
“Reorganization”), whereby Xerox Corporation, a New York corporation (“Xerox”),
would become a direct, wholly-owned subsidiary of Xerox Holdings Corporation, a
New York corporation (“Holdings”), Xerox hereby requests a waiver of certain
provisions of the Restated Certificate of Incorporation of Xerox, as amended
(the “Charter”), and your consent to the Reorganization. Capitalized terms used
but not defined herein have the respective meanings ascribed to them in the
Charter.

Xerox intends to effect the Reorganization pursuant to a merger agreement to be
entered into by and among Xerox, Holdings, and a merger subsidiary formed as a
New York corporation and a direct, wholly-owned subsidiary of Holdings (“Merger
Sub”). The merger agreement will be submitted to Xerox shareholders for
approval. If approved, then pursuant to the merger agreement, Merger Sub will
merge with and into Xerox, with Xerox surviving the merger (the “Merger”). As a
result of the Merger, current shareholders of Xerox will become shareholders of
Holdings, and will hold the same number and class of shares of Holdings as they
held of Xerox immediately prior to the Reorganization.

The Charter provides the holders (“Preferred Shareholder”) of the Series B
Convertible Perpetual Preferred Stock of Xerox (“Series B Preferred Stock”) with
certain consent rights in respect of any merger of Xerox with any other
corporation and provides for each share of Series B Preferred Stock to become
convertible into the same kind of securities received by the holders of Common
Stock, which, in the case of the Reorganization, will be common stock of
Holdings (“Holdings Common Stock”). Xerox is proposing, however, that the Series
B Preferred Stock will instead be automatically converted, by virtue of the
Merger, into Series A Convertible Perpetual Voting Preferred Stock of Holdings
(“Holdings Preferred Stock”), on a share-for-share basis. The Holdings Preferred
Stock will have identical rights, preferences, privileges and voting powers in
all respects to that of the Series B Preferred Stock immediately prior to the
Merger, with the addition of the right to vote together with the Holdings common
stock, as a single class, on all matters submitted to the shareholders of
Holdings, but the Holdings Series A Preferred Stock will only be entitled to one
vote for every ten shares of Holdings common stock into which the Holdings
Series A Preferred Stock is convertible (rounded down to the nearest whole
number of votes).



--------------------------------------------------------------------------------

LOGO [g723507dsp16.jpg]

Darwin Deason

March 15, 2019

Page 2

 

In furtherance of and based upon the foregoing, the Preferred Shareholder,
acting solely in his capacity as a Preferred Shareholder of Xerox, hereby
irrevocably waives any and all applicable provisions of the Charter to the
extent they would prevent or otherwise be inconsistent with the proposed
treatment of the Series B Preferred Stock as described above and hereby agrees
and consents in all respects to the Reorganization.

If the foregoing accurately sets forth our agreement, please execute this letter
agreement where indicated and return a copy to us.

 

Sincerely, XEROX CORPORATION By:   /s/ William F. Osbourn, Jr. Name:   William
F. Osbourn, Jr. Title:   Executive Vice President

 

Agreed and acknowledged (as of the date written above):

/s/ Darwin Deason

DARWIN DEASON